DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase “[t]he chocking device of claim 3, wherein: the return mechanism includes a spring” is indefinite because claim 3 does not recite a return mechanism.  Rather, claim 4 recites a return mechanism rendering it unclear whether claim 5 was intended to depend from claim 3 or claim 4.  For purposes of examination, claim 5 will be interpreted as depending from claim 4.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 4, 7-10, 13-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mullins (US 2,661,817).
Regarding independent claim 1, Mullins discloses a chocking device (see col. 1, lines 1-7; col. 2, lines 8-11; FIGS. 1-3), comprising: a frame (10, 11, 12, 13, 14, 15, 16, 17) having an uppermost surface (14, 15, 16, 17) and a lowermost surface (see FIG. 3, bottom of (10, 11, 12, 13)), the lowermost surface arranged opposite the uppermost surface (see FIG. 3); a plate (20) having a substantially planar contact surface and including an operating region (25), the plate movable between a first plate position (see FIG. 1), wherein a portion of the contact surface is arranged substantially coextensively with the uppermost surface of the frame (see FIG. 1), and a second plate position (see FIG. 3), wherein the portion of the contact surface is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 3); and a stop (30) coupled to the frame (via (31, 32)), the stop having an operating portion (36) arranged in direct contact with the operating region (see FIGS. 1, 3), the stop rotatable such that movement of the plate from the first plate position to the second plate position rotates the stop from a first stop position to a second stop position (see FIGS. 1, 3), wherein: the operating region of the plate is arranged nearer to the uppermost surface than is the operating portion of the stop when the stop is in the first stop position and when the stop is in the second stop position (see FIGS. 1, 3).
Regarding claim 2, Mullins discloses that the contact surface is substantially coplanar with the uppermost surface of the frame when the plate is in the first plate position (see FIG. 1).
Regarding claim 4, Mullins discloses that a return mechanism (42) configured to move the plate from the second plate position to the first plate position (see col. 3, lines 35-56), wherein the return mechanism is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 1).
Regarding claim 7, Mullins discloses that the operating region is arranged within the frame when the plate is in the first plate position and when the plate is in the second plate position (see FIGS. 1, 3).
see FIG. 1); and the shaft is coupled to the frame such that the stop rotates about an axis of the stop (see FIGS. 1, 3).
Regarding claim 9, Mullins discloses that the stopping portion and the operating portion are positionally fixed relative to one another (see FIGS. 1, 3).
Regarding claim 10, Mullins discloses that the stopping portion is substantially coextensive with the contact surface when the plate is in the first plate position (see FIG. 1).
Regarding independent claim 13, Mullins discloses a chocking device (see col. 1, lines 1-7; col. 2, lines 8-11; FIGS. 1-3), comprising: a frame (10, 11, 12, 13, 14, 15, 16, 17) having an uppermost surface (14, 15, 16, 17) and a lowermost surface (see FIG. 3, bottom of (10, 11, 12, 13)), the lowermost surface arranged opposite the uppermost surface (see FIG. 3); a plate (20) having a substantially planar contact surface extending from a first end (23) of the plate to a second end (25) of the plate (see FIG. 1), the second end of the plate including an operating region (25), the plate movable between a first plate position (see FIG. 1), wherein a portion of the contact surface is arranged substantially coextensively with the uppermost surface of the frame (see FIG. 1), and a second plate position (see FIG. 3), wherein the portion of the contact surface is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 3); and a stop mechanism (30) having an operating portion (36) arranged between the second end of the plate and the lowermost surface (see FIGS. 1, 3) such that movement of the plate from the first plate position to the second plate position moves the operating portion (see FIGS. 1, 3).
Regarding claim 14, Mullins discloses that when the plate is in the first plate position, the first end of the plate is substantially coextensive with the uppermost surface of the frame (see FIG. 1), and when the plate is in the second plate position, the first end of the plate is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 3).
see FIGS. 1, 3).
Regarding claim 17, Mullins discloses that the operating portion is arranged in direct contact with the second end of the plate (see FIGS. 1, 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2,661,817), as applied to claims 1 and 13, above, and further in view of Spier (US 3,425,517).
Regarding claim 5, Mullins discloses that the return mechanism includes a spring (see col. 3, lines 65-68), and the return mechanism is coupled to the stop (see e.g. FIG. 1, weight (42) is attached to stop and can be replaced by spring).  Mullins does not disclose that rotation of the stop from the first stop position to the second stop position compresses the spring.
see Abstract, FIGS. 1, 2) comprising a return spring (25), wherein the return spring is compressed (see FIG. 1; col. 2, lines 58-60).  It would have been obvious to use a compression spring as the return spring in Mullins because Spier discloses that the compression spring is suitable for use as a return spring in a chock device and returns a displaced plate to a flush position (see e.g. Spier, col. 2, lines 56-60).  
Regarding claim 6, the combination of Spier with Mullins would result in the return mechanism being coupled to the operating portion of the stop to return the stop to the rest position (e.g. one of ordinary skill in the art would recognize that there are a finite number of locations (e.g. at the end (36) or the end (34)) for locating the compression spring and it would have been readily apparent to one of ordinary skill in the art that a compression spring located at end (36) would cause plate (30) to rotate in a clockwise direction to a rest position).
Regarding claim 18, Mullins discloses a return mechanism including a spring (see col. 3, lines 65-68) acting on the plate (see col. 3, lines 53-56).  Mullins does not disclose that the spring is compressed by the first end of the plate when the plate is in the second plate position.
Spier teaches a chocking device (see Abstract, FIGS. 1, 2) comprising a return spring (25), wherein the return spring is compressed by the first end of the plate when the plate is in the second plate position (see FIG. 1; col. 2, lines 58-60).  
It would have been obvious to use a compression spring as the return spring in Mullins because Spier discloses that the compression spring is suitable for use as a return spring in a chock device and returns a displaced plate to a flush position (see e.g. Spier, col. 2, lines 56-60).  
Regarding claim 19, Mullins discloses that the return mechanism includes a spring (see col. 3, lines 65-68), and the return mechanism is coupled to the stop (see e.g. FIG. 1, weight (42) is attached to stop and can be replaced by spring).  Mullins does not disclose that the spring is compressed by the operating portion of the stop mechanism when the plate is in the second plate position.  Spier teaches a see Abstract, FIGS. 1, 2) comprising a return spring (25), wherein the return spring is compressed (see FIG. 1; col. 2, lines 58-60).  It would have been obvious to use a compression spring as the return spring in Mullins because Spier discloses that the compression spring is suitable for use as a return spring in a chock device and returns a displaced plate to a flush position (see e.g. Spier, col. 2, lines 56-60).  It would have further been obvious to locate the compression spring at the operating portion of the stop mechanism because one of ordinary skill in the art would recognize that there are a finite number of locations for locating the compression spring (e.g. at the end (36) or the end (34)) and it would have been readily apparent to one of ordinary skill in the art that a compression spring located at end (36) would cause plate (30) to rotate in a clockwise direction to a rest position.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2,661,817), as applied to claim 1, above, and further in view of Bonacini (US 2014/0238121).
Regarding claim 11, Mullins discloses that the frame includes sides (10, 11, 12, 13).  Mullins does not disclose that the sides are angled such that the sides are nearer to one another at the uppermost surface and are farther from one another at the lowermost surface.
Bonacini teaches a wheel chock (see Abstract, FIG. 1) comprising sides (4, 5), wherein the sides are angled such that the sides are nearer to one another at the uppermost surface and are farther from one another at the lowermost surface (see FIG. 1).
It would have been obvious to angle the sides (12, 13) such that they form a ramp so that the chocking device of Mullins can be used on any surface without the need for digging cavity in the ground for housing the chock.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2,661,817), as applied to claim 1, above, and further in view of St. Louis (US 2011/0233154).
Regarding claim 12, Mullins does not disclose a lock rotatably coupled to the stop and configured to prevent movement of the stop from the second stop position to the first stop position.
see Abstract, FIGS. 1-8) comprising a stop (2) (see e.g. FIG. 1) and a lock (81) (see FIG. 8) rotatably coupled to the stop and configured to prevent movement of the stop from the second stop position to the first stop position (see FIG. 8, see also ¶ 0065).
It would have been obvious to combine the lock of St. Louis with the device of Mullins to prevent the unintentional release of the chock.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Mullins (US 2,661,817) in view of St. Louis (US 2011/0233154).
Regarding claim 20, Mullins discloses a chocking device (see col. 1, lines 1-7; col. 2, lines 8-11; FIGS. 1-3), comprising: a frame (10, 11, 12, 13, 14, 15, 16, 17) having an uppermost surface (14, 15, 16, 17) and a lowermost surface (see FIG. 3, bottom of (10, 11, 12, 13)), and a plurality of sides (10, 11, 12, 13), each side extending from the uppermost surface to the lowermost surface (see FIG. 3); a plate (20) having a substantially planar contact surface and including an operating region (25) (see FIGS. 1, 3), the plate movable between a first plate position (see FIG. 1), wherein a portion of the contact surface is arranged substantially coextensively with the uppermost surface of the frame (see FIG. 1), and a second plate position (see FIG. 3), wherein the portion of the contact surface is arranged between the uppermost surface and the lowermost surface of the frame (see FIG. 3); and a stop mechanism (30) having an operating portion (36) arranged between the operating region of the plate and the lowermost surface (see FIG. 1) such that movement of the plate from the first plate position to the second plate position moves the operating portion (see FIGS. 1, 3).
Mullins does not disclose that the plate is arranged to extend through an opening formed in one of the sides of the frame.  
St. Louis teaches a chock (see FIG. 1) comprising a frame (1) having a plurality of sides (7), a plate (5) arranged so as to extend through an opening formed in one of the sides of the frame (see FIG. 1).  
It would have been obvious to configure the plate of Mullins to extend through a side of the frame so that the chocking device can be used on a level surface without a cavity (see e.g. St. Louis, FIG. 1, chock rests on top of a surface and portion of plate extending through frame forms a ramp for the wheel to roll onto).  
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                         

February 10, 2022